Citation Nr: 0525997	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-37 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1970.  

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in Huntington, WV, in July 2005; a transcript is of 
record.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2005; 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
communications, they have indicated an understanding of what 
is required and who is responsible for obtaining what 
evidence.  With regard to the appellate issue, the Board 
finds that adequate safeguards have been implemented as to 
protect the veteran's due process rights and that to proceed 
with a decision in this issue at the present time, 
particularly given the nature of the decision herein, does 
not, in any way, work to prejudice the veteran or his 
entitlements.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

Extensive psychological and psychiatric evaluations are in 
the file for comparative purposes.  

The veteran has been seen for counseling of a variety of 
types, reports from which are also of record.  He is now seen 
about once a month, at least.  One of his VA therapists 
retired and he was not happy with his replacement, so he has 
reverted to another care-giver who had previously given him 
ongoing evaluations and care.

The veteran has a primary psychiatric diagnosis of PTSD 
although he has a history of polysubstance abuse and 
depression with anxiety.  

Substantial recent VA clinical evaluations and treatment 
records are in the file.

According to the veteran and a VA social worker who has seen 
him and other folks from his former employer over time, he 
had not worked since 1998 when the employer when out of 
business.  However, the veteran asserts and the social worker 
confirms that the lack of response from his former employer 
as to his employment status is due to the fact that the 
company no longer exists.  However, both further opine that 
the veteran would now be unable to work.

On examination, he has described his ongoing symptoms and 
said he had been crying a lot; medications seemed to help 
some although they tended to cause side effects.  He had been 
having trouble sleeping and with nightmares and high anxiety.  
His GAF was recently at one point said to be 50, but in the 
recent past, his GAF has predominantly and repeatedly been 
assessed as 25-35.

A lengthy mental health evaluation is of record from a now 
private psychiatrist, dated in August 2002, to the effect 
that the veteran's psychiatric symptoms were most severe and 
chronic; his polysubstance abuse including alcohol was said 
to be in a 4 year period of remission.  His current GAF was 
25; the highest in the last year had been 30, and the lowest 
GAF in the prior year had been 21.

Numerous psychiatric evaluations are in the file from 2003-
2004.  The veteran is described as having had problems 
recovering from the new treatment at another facility after 
retirement of his therapist.  He was said to stay in his bed 
for days at a time, not speaking to anyone.  Although he had 
recurrent suicidal ideations, he was reportedly unable to act 
on them as he wanted to go to heaven to see his comrades and 
family, and his religion will not permit taking his own life.  
He has now become active in Alcoholics Anonymous but 
otherwise stays isolated in the community and away from 
anyone.  He says that when he drank, he had friends, but now 
he does not.  

On one recent VA evaluation, he had significant PTSD symptoms 
including intrusive thoughts, nightmares and night sweats, 
exaggerated startle response, and was quite jumpy.  He had 
intrusive thoughts of traumas induced by helicopters; he was 
hypervigilant; he had many nightmares about Vietnamese 
children and families.  All of these ongoing clinical 
evaluations are in the file.

The veteran's testimony at the recent hearing is of record.

.
Analysis

The Board has extensive data with which to assess the Vietnam 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated even 
with medications to control the anger and acting out.   

It must be noted that one VA psychiatrist has repeatedly 
expressed an opinion as to the specific rating that should be 
assigned.  Furthermore, the veteran's representative has 
suggested on numerous occasions that this should be 
determinative.

The Board appreciates the mental health evaluations provided 
by both VA and private psychiatrists and other care-givers.  
These have been particularly productive in addressing his 
current symptoms.  

However, the assignment of any given rating is an 
adjudicative rather than a clinical function.  If any expert 
clinician and the adjudicator happen to concur, as is the 
case herein, that is helpful, but it remains an entirely 
adjudicative function to assess the objective clinical 
assessments and reach a determination as to where these fit 
within the regulatory criteria for assigning compensation.

The veteran has documented exposure to combat violence and 
PTSD stressors and as having a diagnosis of PTSD.  

For some time, he was able to remain at a job.  In early 
1998, his job was terminated along with the company for whom 
he worked.   However, the question that remains is whether or 
not his PTSD would permit him to return to work in any case.  
The overall aggregate assessment by all experts in that 
regard is in the negative.  The Board finds that there is a 
reasonable basis for concurring.  

The Board must address the associated question in the 
schedular evaluation of his mental health problems of whether 
the psychiatric impairment is such that it renders him 
totally inadaptable from social and occupational standpoints.

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood variations that 
his GAF hovers at 21-35, with an occasional 50.  This 
reflects comprehensive marginalization of considerable depth. 

The veteran has regular and significant sleep disturbance 
with nightmares, and is increasingly angry, frightened, 
paranoid and irritable and clearly is unable to get along 
with others on even a modest level.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on his 
now diminished if not absent home life.  His social 
interactions are nil.  Although he had managed to keep in 
some contact with some of his family, this is not entirely 
without conflict; he has few if any other friends.  

The Board is appreciative of, and finds entirely credible, 
the candid comments he has made.

And while the evidence is not unequivocal, the Board finds 
that with resolution of all doubt in his favor, his symptoms 
more nearly than not fulfill the criteria for a 100 percent 
schedular evaluation for PTSD.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


